DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 16 and 20-22 are objected to because:
Claim 16, line 1, “the steering wheel” lacks antecedent basis.
Claim 16, line 1, “a vehicle” should be -the vehicle-.
Claim 16, line 11, “it” is unclear as to what is being referred to.
Claim 20, line 4, “the other” lacks antecedent basis.
Claim 21, line 3, “the other” lacks antecedent basis.
Claim 22, line 3, “the other” lacks antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20, is unclear and leave doubts as to what is being claimed, because it is unclear how the “static contact terminal or the movable contact terminal forms part of a sliding bar or a slide”. In particular, none of the drawings positively show these features. Furthermore, the “positioning feature” seems to be disclosed as a “stop” (claim 19) and disclosed as a “guiding feature” (claim 20), unclear how it discloses both features.
Claims 21-22, phrase, “wherein the insulation part is nested on the deformable part” is unclear and leave doubt as to what is being referred to, because as shown (fig.5), insulating part (42) is not nested on the deformable part (31’) and shows no other drawings with such a feature as claimed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-19, 24 and 29-30 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kenji et al, JP2008146980 [Kenji].
Regarding claim 16, Kenji discloses (figs.3-4) a vehicle horn control system, arranged to be installed on the steering wheel of a vehicle [para.0008], comprising:
a base part (1,32)
a control device (38, 39), which can move relative to the base part (1, 32) between a rest position and a depressed position,
a shock-absorbing feature (40) comprising a deformable part (41) made from an elastomer material, and arranged between the base part (1, 32) and the control device (38, 39) in order to absorb vibrations (rubber material),
an electric circuit comprising a pressure detection feature (49) arranged to detect manual pressure on the control device (38, 39), characterized in that the shock-absorbing feature (40) is arranged to form an elastic return feature (41) in order to automatically exert a return force on the control device (38, 39) to return it from the depressed position to the rest position, and in that the return force is only generated by the deformable part (41) [para.0024-0028].
Regarding claim 17, Kenji further discloses where the pressure detection feature (49)  comprises at least one switch comprising a movable contact terminal (47), built in to the control device (38, 39), and a static contact terminal (48), secured to the base part (1, 32), the switch being closed when the control device is in the rest position.
Regarding claim 18, Kenji further comprising a positioning feature (31), arranged to impose the rest position on the control device (38, 39), characterized in that the positioning feature (31) comprises the static contact terminal (48) arranged to position the control device (38, 39) in the rest position, so as to close the switch when the control device (38, 39) is in the rest position, and in which the shock-absorbing feature (40) is arranged between the positioning feature (31) and one of the base part (32).
Regarding claim 19, Kenji further discloses where the positioning feature (31) is a stop comprising the static contact terminal (48) which is arranged to form a mechanical stop at the control device (38, 39) returned to the rest position by the return feature.
Regarding claim 24, Kenji further discloses where the deformable part (40) comprises a deformable portion (41), one section of which, transversal to a displacement direction of the control device (38, 39), is reduced in relation to a section of a base portion of the deformable part (40).
Regarding claims 29 and 30, Kenji further discloses the vehicle steering wheel comprising a control system (38, 39), claim 29; and a motor vehicle comprising a vehicle steering wheel, claim 30 [paras.002 and 0008].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kenji in view of Villing, DE102006016160.
Regarding claim 23, Kenji fails to explicitly disclose wherein the pressure detection feature comprises at least one force sensor, such as a strain gauge, and wherein the force sensor is pre-stressed when the control device is in the rest position.
Villing discloses a steering arrangement where a pressure detection feature (23) comprises at least one force sensor (24), such as a strain gauge [para.0015], and where the force sensor (24) is pre-stressed when a control device (2) is in a rest position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control device of Kenji with the teaching of Villing, thereby providing a resistance sensor configured to activate the horn due to the manual; pressure by the user.
Regarding claim 28, Kenji fails to explicitly disclose wherein a stroke of the control device between the rest position and the depressed position is less than 1 mm. 
Villing discloses (figs.8-9) a steering arrangement where a stroke of a control device between a rest position and a depressed position is less than 1 mm (0.5mm) [para.0036].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control device of Kenji with the teaching of Villing, thereby providing comfort for the user due to the short stroke.
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kenji in view of Demari, US 6008460.
Regarding claims 25 and 26, Kenji fails to explicitly disclose wherein the deformable portion of the deformable part comprises material recesses, claim 25; and, wherein the deformable part comprises a plurality of slots, claim 26.
Demari discloses (fig.3) a control device where a deformable portion (6b) of a deformable part (6) comprises material recesses , claim 25; and, where a deformable part (6) comprises a plurality of slots (forms between 6d and 6c), claim 26.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deformable part of Kenji with the teaching of the deformable part of Demari, thereby providing adjustment of the key-depressing force independently of the electric contact or the mechanism for operating the contact.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Kenji in view of Pradel et al, DE102009007777 [Pradel].
Regarding claim 27, Kenji fails to disclose wherein the deformable part is overmolded over a control device part.
Pradel discloses (figs.1-5) a steering wheel assembly (1) where a deformable part (4) is overmolded over a control device part (3) [para.0056].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deformable part of Kenji with the teaching of the deformable part of Pradel, thereby providing an effectively equivalent means of activating the horn signal using the deformable section of the steering wheel.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsujimoto et al, Lisseman et al, Ishii et al, Worrell et al, Sugimoto and Langford et al are examples of horn control systems configured similar to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833